Appleton, C. J.
The bounty money paid upon a minor’s enlistment belongs to the person enlisting and not to his parent or master. The alleged contract between the plaintiff’s intestate and the defendant was voidable, and might haye been avoided by him during his life-time. Mears. v. Bickford, 55 Maine, 528; Kelley v. Sprowle, 97 Mass. 169; Banks v. Conant, 14 Allen, 497.
The plaintiff represents the intestate and has his right of rescission. Hardy v. Waters, 38 Maine, 450; Roberts v. Wiggin, 1 N. H. 74; Person v. Chase, 37 Vt. 647; Hussey v. Jewett, 9 Mass. 100.
As the infant could have rescinded the alleged contract, so can his executor or administrator. The default to stand.
Cutting, Kent, Bamiows, DaNfouth, and Tapley, JJ., concurred.